DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claim(s) 35-64 is/are cancelled; claim(s) 11-12, 14-15, 17-18 was/were withdrawn.
No Claim(s) is/are amended; claim(s) 65-68 is/are newly added; 
Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive. 
Applicant argues that regarding the 112 (b) rejection, that multiple embodiments include only three lift pin receiving elements, and directs Examiner to multiple paragraphs.  
Examiner disagrees, and notes that none of the cited paragraphs recite “only three.” Additionally, one of the paragraphs (that Applicant has cited) recites “one or more lift pin receiving elements” (para. [0062]). Nevertheless Examiner withdraws the 112(b) rejection as the claim is an original claim. 
Applicant argues that Rice fails to disclose that the lift pin receiving element provide kinematic coupling with top ends respectively of three or more lift pins. Applicant argues that other similar techniques exist, and that Rice is absent of any mention of “kinematic coupling” and is absent any arrangement that provides “kinematic coupling.” 
Examiner disagrees, and notes that Applicant’s specification refers “kinematic coupling” as “the use of lift pin receiving elements having constraining features, which constrain lateral movement of corresponding edge ring” (instant application para. [0048]).  Rice also explicitly discloses that “the edge ring (852) can include one or more cavities for engaging tips of one ore more push pins…constrain the movement of the edge ring in a horizontal, or radial direction” (Rice para. [0060]). This limitation explicitly reads on claim 1, and meets the definition of “providing kinematic coupling” despite not explicitly mentioning “kinematic coupling.” Rice provides one of the multiple examples of providing kinematic coupling, and Applicant is welcomed to further narrow or define the claim. 
Additionally, Applicant’s specification further recites “the constraining features include surfaces of the lift pin receiving elements, for example, surfaces of a ‘V’-shaped groove,” (instant application para. [0048]).  Rice also recites “The cavities may have any suitable shape. In one example, each cavity has a tapered V shape, as shown in Fig. 10B” (Rice para. [0064]) which directly reads on claim 1 and other claims.
Due to the explanations above, Applicant’s arguments are rendered not persuasive.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “linear ‘V’ shaped groove” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 16, 19-21, 28 is/are rejected under 35 U.S.C. 102(a)(1)/(b)(1) as being anticipated by US 20170213758 to Rice.
Claim 1:  Rice discloses a first edge ring for a substrate support, the first edge ring comprising: an annular-shaped body (852 [edge ring], Fig. 8B) sized and shaped to surround an upper portion of the substrate support (805 [upper portion] of 803 [chuck]), wherein the annular-shaped body (852) defines an upper surface, a lower surface, a radially inner surface, and a radially outer surface (see Fig. 8B); and one or more lift pin receiving elements (854 [cavities]) disposed along the lower surface of the annular-shaped body (lower surface of 854) and sized and shaped to receive and provide kinematic coupling with top ends respectively of three or more lift pins (733 [push pins], para. [0062]).
Claim 2:  Rice discloses comprising three lift pin receiving elements (854, Fig. 8-9, Rice) disposed along the lower surface of the annular-shaped body (852, para. [0062] and Fig. 9).
Claim 3:  Rice discloses wherein: the annular-shaped body (852, Fig. 8-9, Rice) comprises an inner diameter (inner diameter of 852); and the inner diameter is greater than an outer diameter of a top portion of the substrate support (outer diameter of 805 of 803, see Fig. 8B).
Claim 5:  Rice discloses wherein the one or more lift pin receiving elements (854, Fig. 8-9, Rice) include at least one groove (854). 
Claim 6:  Rice discloses wherein the one or more lift pin receiving elements (854, Fig. 8-9, Rice) include at least one ‘V’-shaped groove (854, para. [0064]).
Claims 11-12: (Withdrawn).
Claims 14-15: (Withdrawn).
Claim 16:  Rice discloses wherein the one or more lift pin receiving elements (854, Fig. 8-9, Rice) include only three lift pin receiving elements (854, see Fig. 8-10 where exactly three are shown).
Claims 17-18: (Withdrawn).
Claim 19:  Rice discloses wherein the one or more lift pin receiving elements (854, Fig. 8-9, Rice) are spaced 120° apart relative to a center of the annular-shaped body (852, see Fig. 10).
Claim 20:  Rice discloses wherein the one or more lift pin receiving elements (854, Fig. 8-9, Rice) include at least one groove (854) shaped to contact a corresponding one of the three or more lift pins (733) at only two points at a time (see Fig. 8B).
Claim 21:  Rice discloses wherein the at least one groove (854, Fig. 8-9, Rice) is shaped such that the corresponding one of the three or more lift pins (733) does not contact an uppermost portion or a vertex portion of the at least one groove (854, see Fig. 8B and 10, and para. [0064] where 733 has 810 [chamfered tip] to engage 854 [cavity] but not at the top due to the shapes not corresponding).
Claim 28:  Rice discloses wherein the three or more lift pins (733, Fig. 8-9, Rice) are formed at least partially of a volatile material (para. [0053]).
Claim(s) 22, 27 is/are rejected under 35 U.S.C. 102(a)(1)/(b)(1) as being anticipated by US 20170213758 to Rice.
Claim 22:  Rice discloses system comprising: the first edge ring of claim 1 (see claim 1 above); and the three or more lift pins (733, Fig. 8-10). 
Claim 27:  Rice discloses wherein each of the three or more lift pins (733, Fig. 8-9, Rice) is shaped to contact two points on surfaces of a corresponding one of the one or more lift pin receiving elements (854, Fig. 8B) at a time and not contact a top surface or vertex portion of the corresponding one of the one or more lift pin receiving elements (854, see Fig. 8B and 10, and para. [0064] where 733 has 810 [chamfered tip] to engage 854 [cavity] but not at the top due to the shapes not corresponding).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170213758 to Rice as applied to claims 22, 27 above.
Claim 29:  Rice discloses further comprising: at least one actuator (736 [actuator], Fig. 7-9, Rice) for moving the three or more lift pins (733); and a controller (155 [controller]) configured to control operation of the at least one actuator (para. [0038]).
Claims 32-34: (Withdrawn).
Claims 35-64: (Cancelled).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice as applied to claims 1-3, 5-6, 16, 19-21, 28 above, and further in view of US 20140017900 to Doba.
Claim 4:  Rice does not disclose wherein the annular-shaped body is formed at least partially of a non-volatile material.
Doba discloses wherein an annular-shaped body (51 [upper ring member], Fig. 3) is formed at least partially of a non-volatile material (see para. [0060] where 51 may be made of quartz) for the purpose of being preferred considering its excellent plasma resistance. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the material of Rice with Doda with motivation to be preferred considering its excellent plasma resistance.
Claim(s) 7-10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice as applied to claims 1-3, 5-6, 16, 19-21, 28 above, and further in view of US 5840129 to Saenz.
Claims 7-10, 13:  Rice does not disclose (claim 7) wherein the at least one “V’-shaped groove comprises walls at 60-120° relative to each other; (claim 8) wherein the at least one ‘V’-shaped groove comprises walls at 45’relative to each other; (claim 9) wherein: the one or more lift pin receiving elements comprise at least one groove with a rounded vertex portion; and the rounded vertex portion has a radius between 0.018” and.035”; (claim 10) wherein the one or more lift pin receiving elements include at least one of a rounded groove, a groove with half conically shaped ends, or a groove with quarter hemi-spherically shaped ends; (claim 13) wherein at least one of the one or more lift pin receiving elements includes a beveled portion to guide one of the three or more lift pins into the at least one of the one or more lift pin receiving elements. Yet Rice teaches the receiving elements contacting the lift pins as previously disclosed (Fig. 8-10). 
Saenz discloses wherein the at least one groove/ receiving elements comprises walls at various shapes, curved walls, square, V-shaped, or U-shaped grooves (reads on various wall angles, various vertex shapes, groove shape); and the groove may have a wide angle at the opening and narrower angle farther in, or vice versa (reads on various options on groove end shapes, beveled end); and/or not a discrete groove where there is a gradual transition from straight to curved at the edge or at the beginning (reads on beveled end, various options on groove end). Saenz discloses this for the purpose of achieving increased contact, and/or be tailored to fit or not fit the edge profile of a component (col. 5, lines 1-40). 
It is noted that Saenz is teaching optimization via various groove shape options, as the courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05 II (A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of various groove shape options as taught by Saenz with motivation to achieve increased contact, and/or be tailored to fit or not fit the edge profile of a component.
Claim(s) 65, 67, 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice as applied to claims 1-3, 5-6, 16, 19-21, 28 above, and further in view of US 20020043337 to Goodman. 
Claim 65, 67, 68:  Rice does not explicitly disclose (claim 65) wherein the one or more lift pin receiving elements include at least one groove shaped to contact a corresponding one of the three or more lift pin at only two points at a time; (claim 67) wherein: the one or more lift pin receiving elements comprises only three lift pin receiving elements; the three lift pin receiving elements comprising respective ‘V’-shaped grooves and contact the three lift pins at only six points at a time to provide the kinematic coupling; and each of the three lift pin receiving elements contacts a respective one of the three lift pins at only two points at a time; (claim 68) wherein: the one or more lift pin receiving elements comprises only three lift pin receiving elements; each of the three lift pin receiving elements comprises a respective ‘V’-shaped groove extending radially relative to a center of the annular-shaped body, the three lift pin receiving elements contact the three lift pins at only six points at a time to provide the kinematic coupling; and the three lift pin receiving elements contacts a respective one of the three lift pins at only two points at a time.
Goodman teaches (claims 65, 67, 68) wherein: the one or more lift pin receiving elements (62 [recess], Fig. 8) comprises only three lift pin receiving elements (para. [0125], where three are disclosed) or at least one groove (62, Fig. 8); teaches that the 
each of the three lift pin receiving elements (62) comprises a respective ‘V’-shaped groove (para. [0129]) extending radially relative to a center of the circular body (see Fig. 8), and that the two walls (88) of the groove (62) can have a curvature that does not have to match the pin (64 [post], para. [0130]) or the walls can be flat on each side at desired angles (para. [0129]), for the purpose of centering the component on the pins (para. [0125]). It is noted that optimization of V-shaped groove can affect how the pins contact the walls at desired points.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lift pin receiving elements, and optimization of changing angles and/or curvature of the walls of the grooves as taught by Goodman with motivation to center the component on the pins. 
Claim(s) 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice as applied to claims 1-3, 5-6, 16, 19-21, 28 above. 
Claim 66:  Rice discloses wherein the one or more lift pin receiving elements (854 [cavities], Fig. 8B, Rice) comprises at least one ‘V’-shaped. Rice does not explicitly disclose the groove is a linear V-shape. It is noted that Rice teaches that the cavities may have any suitable shape for the purpose of engaging with the chamfered tip of the one or more push pins (para. [0064]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of shape of the groove as taught by Rice with motivation to engage with the chamfered tip of the one or more push pins.
Claim(s) 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice as applied to claims 22, 27 above, and further in view of US 5840129 to Saenz.
Claims 23-26:  Rice does not disclose (claim 23) wherein: the one or more lift pin receiving elements comprise at least one groove; and a ratio of a depth of the at least one groove and a diameter of a corresponding one of the three or more lift pins is 1:1; (claim 24) wherein: the one or more lift pin receiving elements comprise at least one groove; and a ratio between a depth of the at least one groove and a diameter of a corresponding one of the three or more lift pins is between 10:1 and 1:8; (claim 25) wherein: the one or more lift pin receiving elements comprise at least one groove; the at least one groove includes side walls; and a ratio between a width of the groove and a diameter of a corresponding one of the three or more lift pins is between 20:1 and 1:4; (claim 26) wherein: the one or more lift pin receiving elements comprise at least one groove; and a ratio between a depth a corresponding one of the three or more lift pins is disposed into the at least one groove and a depth of the at least one groove is between 10:1 and 1:8. 
Yet Rice teaches the receiving elements contacting the lift pins as previously disclosed (Fig. 8-10).
Saenz discloses wherein the at least one groove/ receiving elements comprises walls at various shapes, curved walls, square, V-shaped, or U-shaped grooves; and the groove may have a wide angle at the opening and narrower angle farther in, or vice versa; and/or not a discrete groove where there is a gradual transition from straight to curved at the edge or at the beginning. Saenz discloses this for the purpose of achieving increased contact, and/or be tailored to fit or not fit the edge profile of a component (col. 5, lines 1-40). 
It is noted that Saenz is teaching optimization via various groove shape options, as the courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05 II (A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of various groove shape options as taught by Saenz with motivation to achieve increased contact, and/or be tailored to fit or not fit the edge profile of a component.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210066052 (Fig. 3A/3B), US 20210111007 (Fig. 3-5), US 20220122878 (Fig. 3-4), US 20220246408 (Fig. 2A-2D), disclose edge rings with pin receiving elements having multiple contact points to engage with one or more lift pins. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718